United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2773
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa
Robert Francis Meggers,                 *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 19, 2004

                                  Filed: March 19, 2004
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.


       Robert Meggers appeals from the final judgment entered in the District Court1
for the Northern District of Iowa upon his guilty plea to possession of firearms by an
unlawful user of controlled substances, in violation of 18 U.S.C. § 922(g)(3) (Count
1); possession of a stolen firearm, in violation of 18 U.S.C. §§ 922(j) and 924(a)(2)
(Count 2); and possession of an unregistered short-barrel shotgun, in violation of 26


      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
U.S.C. §§ 5841, 5861(d), and 5871 (Count 3). The district court sentenced Meggers
to concurrent 120-month prison terms on Counts 1 and 3, and 120 months on Count
2 with 15 months to be consecutive to the Count 1 sentence and the remainder to be
concurrent, plus 3 years supervised release. Counsel has moved to withdraw and filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing for reversal that the
district court erred in denying an acceptance of responsibility reduction. In his pro
se supplemental brief, Meggers asserts that he did not get proper representation from
his appointed counsel. For the reasons discussed below, we affirm the judgment of
the district court.

       We hold that the district court did not clearly err in finding that Meggers
obstructed justice and failed to accept responsibility, given that he did not appear for
sentencing on May 6, 2003, and he violated additional pretrial release conditions.
See U.S.S.G. §§ 3E1.1, comment. (n.4) (conduct supporting obstruction of justice
enhancement ordinarily indicates defendant has not accepted responsibility), 3C1.1,
comment. (n.4(e)) (obstructing justice includes willfully failing to appear for judicial
proceeding); United States v. Nguyen, 339 F.3d 688, 690 (8th Cir. 2003) (standard
of review); United States v. Shinder, 8 F.3d 633, 635 (8th Cir. 1993) (defendant’s
presentencing flight was sufficient ground to both apply obstruction of justice
enhancement and deny acceptance of responsibility reduction). We decline to address
Meggers’s ineffective assistance claims, as they are more appropriately raised in a 28
U.S.C. § 2255 proceeding where a record can be fully developed. See United States
v. Clayton, 210 F.3d 841, 845 n.4 (8th Cir. 2000).

      Following our independent review of the record, see Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm the judgment of the district court.
                      ______________________________




                                          -2-